Citation Nr: 1131259	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for a right foot disorder has been received.  

2.  Entitlement to service connection for a right foot disorder, to include a chronic ankle sprain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Navy from February 1965 to July 1965 and in the Army from December 1977 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

As the record indicates that the Veteran's right foot disorder may include an ankle disorder, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a right foot disorder, to include a chronic ankle sprain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2004 rating decision, which denied service connection for a right foot disorder, is final.

2.  New evidence raising a reasonable possibility of substantiating the claim of entitlement to service connection for a right foot disorder, to include a chronic ankle sprain, has been received.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for a right foot disorder, to include a chronic ankle sprain.  38 U.S.C.A. § 5108, 7105(d) (West 2002); 38 C.F.R. § 3.156(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the Board's favorable determination with respect to the claim to reopen, no further discussion of VCAA compliance is required with respect to the component of the claim relating to new and material evidence.  

Claim to Reopen

The Veteran's claim of entitlement to service connection for a right foot disorder was originally denied in a February 2004 rating decision.  The claim was denied because, although there was evidence of in-service treatment for the toes of the right foot, there was no evidence of current disability or a link between the claimed disorder and service.  The Veteran did not appeal the decision.  Thus, the decision became final.  

Generally, a final decision issued by the RO may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  See 38 U.S.C.A. § 7105(c), (d) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, in part, that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

Furthermore, in determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, the Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The pertinent evidence received since the February 2004 denial includes VA medical records showing a 20-year history of right ankle pain and a diagnosis of a chronic right ankle sprain. 

At the time of the prior denial, there was no evidence of disability or a link between the claimed disability and service.  The record now contains a current diagnosed right foot disorder and lay evidence indicating continuity of symptomatology since service.  Thus, the new evidence relates to an unestablished fact that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a right foot disorder, to include a chronic ankle sprain, have been met and the claim is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right foot disorder, to include a chronic ankle sprain, is reopened, and to this extent only, the appeal is granted.


REMAND

The Board finds that further development is needed on the claim, on the merits.

VA treatment notes reflect a history of right ankle pain since discharge from service.  A January 2006 VA treatment note reflects a history of pain in the right little toe for 20 years due to its rising up over the fourth toe, and supination of the right foot leading to occasional falls.  A May 2006 note reflects complaints of right forefoot pain and a diagnosis of ankle instability.  A July 2006 note reflects a diagnosis of a chronic right ankle sprain.  Lastly, an August 2006 note reflects a 20-year history of right ankle pain and a diagnosis of a right ankle sprain.  

Although the Veteran's service treatment records contain no mention of a right ankle sprain, they reflect findings of a callus on the right big toe and a mallet toe deformity of the right third and fourth toes.  The Board observes that calluses and mallet toe deformities may be caused by supination of the foot.  The Board also observes that he is competent to give evidence about observable symptoms such as ankle pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Given the above evidence suggesting that the supination of the Veteran's right foot may have manifested in service, the RO should afford him a VA examination to determine whether any current right foot disorder, to include a chronic ankle sprain (as due to supination), had its onset in, was aggravated by, or is etiologically related to service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current right foot disorder, to include a chronic ankle sprain (as due to supination).  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should list all current right foot disorders.   For each diagnosed disorder, the examiner should provide an opinion as to whether the disorder had its onset in, was aggravated by, or is etiologically related to service.  Special attention is directed to the service treatment records showing findings of a callus in April 1978 and a mallet toe deformity on x-ray in July 1979.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

2.  Thereafter, the RO should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


